F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        December 5, 2005
                           FOR THE TENTH CIRCUIT
                                                                          Clerk of Court

    UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

     v.                                                No. 04-3454
                                                (D.C. No. 03-CV-1132-JTM)
    DONALD W. DAWES, as Trustee of                       (D. Kan.)
    the Plainsman Property Trust
    also known as Plainsman Property
    Company; PHYLLIS C. DAWES,
    as trustee of the Plainsman Property
    Trust also known as Plainsman
    Property Company,

             Defendants-Appellants,

          and

    DAVID LARRY SMITH, as Trustee of
    the Plainsman Property Trust also
    known as Plainsman Property
    Company; DEREK DANE
    DAWES, as trustee of the Plainsman
    Property Trust also known as
    Plainsman Property Company,

             Defendants.


                            ORDER AND JUDGMENT           *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
                                                                       (continued...)
Before EBEL , HARTZ , and McCONNELL , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff-appellee United States of America brought an action against

defendants-appellants Donald W. and Phyllis C. Dawes to reduce to judgment

federal tax assessments for 1982-1984, 1986-1988, and 1990; to set aside

conveyances of property as fraudulent; to obtain a decision that the Plainsman

Property Trust (Trust) held property as the nominee of the Daweses; and to

foreclose federal tax liens on nine pieces of property held by the Trust. The

district court denied the Daweses’ motions to dismiss, granted the United States’

unopposed motion for summary judgment, entered judgment against the Daweses,

and ordered foreclosure of the federal tax liens.

      On appeal, the Daweses assert several legal arguments. Reviewing their

legal arguments de novo,   see Jefferson County Sch. Dist. No. R-1 v. Moody’s

Investor’s Servs., Inc. , 175 F.3d 848, 856 (10th Cir. 1999), and liberally


*
 (...continued)
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
construing their pro se pleadings,   see Haines v. Kerner , 404 U.S. 519, 520 (1972),

we affirm, because their arguments are frivolous and meritless.

                                            I

       The Daweses make several arguments contending that the district court

lacked subject matter jurisdiction. For the reasons discussed below, we conclude

that these arguments lack merit.

       Contrary to the Daweses’ frivolous assertions, (1) the United States

asserted jurisdiction over this action by properly alleging jurisdiction in its

complaint under 26 U.S.C. §§ 7402(a) and 7403 and 28 U.S.C. §§ 1340 and 1345;

(2) the district court did find that it had jurisdiction over this action in its orders

denying the Daweses’ motions to dismiss; and (3) an Article III judge did decide

this case, and the district court did have Article III judicial power.

       We reject the Daweses’ next argument that 28 U.S.C. § 2201 limits the

district court to tax matters arising solely under 26 U.S.C. § 7428. Section 2201

authorizes a district court to issue declaratory relief, but it does not apply to

federal taxes, except with respect to § 7428. Section 7428, in turn, is irrelevant to

this action, because it concerns declaratory judgment actions relating to the status

and classification of tax-exempt organizations.

       We also reject the Daweses’ contention that 44 U.S.C. § 1505(a) mandated

the publication of 26 U.S.C. §§ 6321 and 6322, which they characterize as penalty


                                           -3-
statutes, in the Federal Register and that both statutes must have supporting

regulations before the district court could assume jurisdiction over this case.    1



Section 1505(a) requires publication in the Federal Register of Presidential

proclamations and Executive orders which prescribe a penalty, documents the

President determines have general application and legal effect, and documents

required to be published by Congress. Sections 6321 and 6322 do not fit into any

of these three categories. Thus, publication of §§ 6321 and 6322 in the Federal

Register was not required by § 1505(a). Nor were supporting regulations

required. See Watts v. IRS , 925 F. Supp. 271, 277 & n.3 (D. N.J. 1996).

       The Daweses’ argument that the Secretary of the Treasury must establish

internal revenue districts in each individual state in order for the district court to

have subject matter jurisdiction is not supported by any authority. As such, this

court will not consider this argument on appeal.       See Phillips v. Calhoun ,

956 F.2d 949, 953-54 (10th Cir. 1992) (requiring party to support arguments with

authority).



1
       According to the Daweses, “[f]ailure to publish in the Federal Register is
evidence that the statutes in question are intended for those person[s] subject to
the jurisdiction of the United States, a class of persons to which [they] do not
belong, and upon whom those penalties may not be imposed.” Aplt. Br. at 22. To
the extent the Daweses are arguing that they are not subject to the jurisdiction of
the United States and, as such, are not liable for paying taxes, that argument is
legally frivolous. See Lonsdale v. United States , 919 F.2d 1440, 1448 (10th Cir.
1990) (rejecting similar legally meritless and patently frivolous arguments).

                                             -4-
      Finally, we reject the Daweses’ argument that the district court lacked

subject matter jurisdiction because that court’s orders and judgments included

only the signature of the judge and did not have the attestation by the clerk and

stamp of the seal of the court, which they allege is required by 28 U.S.C. § 1691.

Section 1691, however, applies only to writs and process that issue from the

district court, not orders and judgments.

                                            II

      The Daweses argue that the United States lacked standing and the district

court lacked subject matter jurisdiction because (1) “United States of America”

and “United States” are not synonymous, and the United States of America is not

the proper plaintiff under 28 U.S.C. § 1345; (2) the United States lacked a valid

lien at the time the suit was filed under 26 U.S.C. § 7403 and 28 U.S.C. § 1345;

(3) the United States was required to bring its civil action under the Federal Debt

Collection Procedures Act (Act), 28 U.S.C. § 3001(a); and (4) the Internal

Revenue Service (IRS) is not an agency of the United States and the Chief

Counsel of the IRS is not a delegate of the Secretary of the Treasury expressly

authorized to sue under 26 U.S.C. § 7401.

      Their first and fourth arguments are legally frivolous and do not merit

further comment.   See generally Lonsdale , 919 F.2d at 1448 (rejecting fourth and

other similar-type arguments).


                                            -5-
       With respect to their second argument, the record shows that the United

States did have valid liens at the time they filed suit, because federal tax liens

arose at the time the Daweses failed to pay the taxes assessed against them.    See

26 U.S.C. §§ 6321, 6322;    Gardner v. United States , 34 F.3d 985, 987 (10th Cir.

1994). Tax liens are valid until the taxes are paid in full or become uncollectible

upon expiration of the statute of limitations. 26 U.S.C. § 6322. As discussed in

section III below, the statute of limitations had not expired at the time this suit

was commenced.

       We also reject the Daweses’ argument that the United States must bring a

federal debt collection lawsuit pursuant to 28 U.S.C. § 3001(a). Section 3001(a)

provides that where another statute specifies procedures for collecting a debt,

those procedures apply unless they are inconsistent with the Act. The Act also

expressly provides that it does not limit the United States’ right to collect taxes

under federal law. 28 U.S.C. § 3003(b)(1).

                                            III

       The Daweses argue that the statute of limitations barred this action for all

tax years. Specifically, they argue that the ten-year limitations period of

26 U.S.C. § 6502(a)(1) barred initiation of an action after 1993 for tax years 1982

and 1983, because this case was filed in 2003. They further argue that taxes for

the years 1984 and 1986-1988 were not properly assessed within the three-year


                                            -6-
period of limitations of 26 U.S.C. § 6501(a), because the assessments were made

in 1992, more then four years after they filed their tax returns. Lastly, they argue

the ten-year limitations period barred this action for 1990. We conclude the

statute of limitations had not expired for any of the tax years at issue.

      The IRS assessed taxes for 1982 and 1983 after the amount of taxes for

those years was finally determined in December 1993 by a Tax Court decision.

The United States filed this collection action on April 22, 2003, within the

ten-year limitations period for collection of taxes as set forth in 26 U.S.C.

§ 6502(a)(1).

      The Daweses filed their tax returns for 1984, 1986-1988, and 1990 on

November 22, 1991. The IRS timely assessed taxes for those years on February

17, 1992. See 26 U.S.C. § 6501(a) (requiring assessment within three years after

tax return was filed). On April 14, 2000, the Daweses requested a Collection Due

Process (CDP) hearing.   2



      The statute of limitations for collection is suspended during the time that a

CDP proceeding and any appeal therefrom is pending. 26 U.S.C. § 6330(e)(1). In



2
      The Daweses deny receiving “notice of levy” or requesting and receiving a
CDP hearing. Contrary to their argument, the record shows that the IRS notified
them that it had filed notices of tax lien and of their right to request a CDP
hearing under 26 U.S.C. § 6320. Also, the record shows that they requested and
received a CDP hearing.


                                          -7-
addition to this tolling period, the statute of limitations cannot expire before the

ninetieth day after the day of a final determination on the hearing.     Id.

       The IRS made its CDP determination on July 13, 2001. The determination

became final thirty days later, because the Daweses did not appeal the decision.

This thirty days, along with the 455 days from April 14, 2000 to July 13, 2001,

tolled the ten-year collection period 485 days beyond February 17, 2002, until

June 17, 2003. We need not even add in the additional ninety days, because the

United States filed this action on April 22, 2003, which was well within the

ten-year statue of limitations for a collection action for the years 1984,

1986-1988, and 1990.

                                             IV

       The Daweses argue that the attorney representing the United States and

unnamed others committed felony fraud and extortion, prohibited by 26 U.S.C.

§ 7214(a), by asking for sums greater than that set forth on assessment Form 23C,

which does not exist. In the district court, the United States produced a

Certificate of Assessments and Payments. This document creates a presumption,

which was never rebutted by the Daweses, that a Summary Record of Assessment

was executed and certified and provided to the Daweses.         See March v. IRS ,

335 F.3d 1186, 1189 (10th Cir. 2003). The United States, therefore, was not

required to produce a Form 23C.      See id. ; see also Long v. United States , 972 F.2d


                                             -8-
1174, 1181 (10th Cir. 1992) (holding that taxpayer has no right to receive

particular form as long as form on which notice of assessment and demand for

payment is made provides taxpayer with information required under 26 U.S.C.

§ 6303(a)). Thus, the allegations of felony fraud and extortion are frivolous.




                                         -9-
                                         V

      The Daweses argue that the district court erred in granting summary

judgment in favor of the United States, because (1) the district court lacked

jurisdiction and (2) the motion for summary judgment was supported solely by

counsel’s arguments and not by affidavits. We have previously rejected the first

argument. The second is defeated by the record, which shows that the United

States did provide two affidavits and 109 exhibits in support of its motion.

                                         VI

      Mr. and Mrs. Dawes argue that neither the judgment nor the amended

judgment comply with the separate document requirements of Fed. R. Civ. P. 58.

The original judgment did contain errors; thus, it was later amended. The

amended judgment, however, did satisfy the requirements of Rule 58, and resulted

in a final judgment.

      In conclusion, we reject all arguments made by the Daweses, including any

not specifically addressed. Accordingly, the judgment of the district court is

AFFIRMED.



                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge

                                        -10-